Citation Nr: 0432661	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reentrance into a Department of Veterans 
Affairs rehabilitation program under Title 38, U.S.C.A., 
Chapter 31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) vocational and rehabilitation 
counseling staff at the Regional Office (RO) in Philadelphia, 
Pennsylvania, who denied the veteran reentrance into a VA 
rehabilitation program.  


FINDINGS OF FACT

1.  The veteran received Title 38 U.S.C., Chapter 31, 
training and rehabilitation for veterans with service-
connected disabilities and was declared rehabilitated in July 
1996, and maintained sustained employment as a heating and 
air conditioning mechanics helper with Air Express through 
early 2001.  

2.  The veteran was terminated from his employment with Air 
Excellence after being implicated in a drug situation 
involving a couple of co-workers, and not because of his 
service-connected disability.  

3.  The veteran is service connected for duodenal ulcer 
disease, evaluated as 20 percent disabling since 1989, and 
for the residuals of a fracture of the right third toe, 
evaluated noncompensably disabling since 1982; he is 
nonservice-connected for a personality disorder, history of 
alcohol abuse, and left knee surgeries.  

4.  In June 2002, the veteran applied for reentrance into the 
VA Vocational Rehabilitation and Employment (VR&E) service 
for an additional period of training.  




CONCLUSION OF LAW

The criteria for additional VA vocational rehabilitation 
services have not been met.  38 U.S.C.A. §§ 3100, 3101 (West 
2002); 38 C.F.R. §§ 21.40, 21.196, 21.283, 21.284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded. 

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Court recently held that 
VA's duties to notify and assist contained in the VCAA are 
not applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  

Factual Background

The veteran served on active duty in the Air Force from 
August 1980 to February 1982.  In July 1996, he completed a 
one-year VA vocational rehabilitation program under 
38 U.S.C.A., Chapter 31, for veterans with service-connected 
disabilities.  In July 1996, he was placed in rehabilitated 
status, having found full time employment as a heating and 
air conditioning mechanics helper with Air Excellence.  

By history, the veteran is service connected for duodenal 
ulcer disease, evaluated as 20 percent disabling since 1989, 
and for the residuals of a fracture of the right third toe, 
evaluated noncompensably disabling since 1982.  He is 
nonservice-connected for a personality disorder, a history of 
alcohol abuse, and left knee surgeries.  

In June 2002, the veteran applied for reentry into VA 
vocational rehabilitation services.  In July 2002, a VA 
vocational rehabilitation counselor reviewed the records and 
personally interviewed the veteran.  The report of the 
counseling notes that the veteran had previously undergone VA 
vocational rehabilitation under Chapter 31 and that he had 
been declared rehabilitated upon his completion of the 
program and his attainment of full time employment with Air 
Excellence.  The purpose of the counseling session was to 
determine if the veteran could be provided an additional 
period of training or services subsequent to the 
determination he had been rehabilitated.  The veteran 
reported he had been terminated from his employment with Air 
Excellence 18 months ago because he was implicated in a drug 
situation involving a couple of co-workers, but he was never 
formally charged with an offense.  He has not held full time 
employment since his termination and has had his Social 
Security Administration disability benefits reinstated, based 
on nonservice-connected personality disorder.  The veteran 
noted that his service-connected disabilities, duodenal ulcer 
and residuals of a fracture of the right third toe, played no 
role in his employment termination.  He described his 
service-connected duodenal ulcer as dormant over the past 
couple of years and he had no medical following for it for at 
least that period of time.  

In July 2002, the vocational rehabilitation counselor service 
denied the veteran reentry into VR&E service on the basis 
that he had been rehabilitated, effective from July 1996, 
based on his sustained employment as an air conditioning 
mechanic helper with Air Excellence; his termination was not 
due to service-connected disability; and his service-
connected disability had not worsened to where it prevented 
him from performing the duties of his employment.  

Analysis

Under Chapter 31, training and rehabilitation for veterans 
with service-connected disabilities, services and necessary 
assistance are to be provided to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.40.  

The purpose of rehabilitated status is to identify those 
cases in which the goals of a rehabilitation program, or a 
program of employment services, have been substantially 
achieved.  A veteran's case shall be assigned to 
"rehabilitated" status when his case meets the criteria for 
rehabilitation, i.e., when he has overcome the employment 
handicap to the maximum extent feasible, and a veteran's case 
will not be removed from rehabilitated status once that 
status has been assigned, unless the determination of 
rehabilitation is set aside for a reason warranting 
reentrance into rehabilitation.  See 38 C.F.R. §§ 21.196, 
21.283.  

A veteran who has been found "rehabilitated" may be 
provided an additional period of training or services only if 
the veteran has a compensable service-connected disability 
and either the current facts, including any relevant medical 
findings, establish that the veteran's service-connected 
disabilities have worsened to the extent that the effects of 
the service-connected disabilities considered in relation to 
other facts preclude him from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated or the occupation for which the veteran 
previously was found rehabilitated under Chapter 31 is found 
to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  See 38 C.F.R. 
§ 21.284(a).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the veteran had undergone VA 
vocational rehabilitation, under Chapter 31, from July 1995 
through July 1996, which resulted in employment at Air 
Excellence as a heating and air conditioning mechanic helper.  
He was declared rehabilitated in July 1996 and he sustained 
the employment until early 2001.  At that time, he was 
terminated because of a situation unrelated to his service 
connected disabilities.  About 18 months after his employment 
termination, he applied to re-entry a vocational 
rehabilitation program.  

An additional period of training or services may be afforded 
a veteran who has been found rehabilitated only if he has a 
compensable service-connected disability, which the veteran 
has; the veteran's service-connected disability has worsened 
to the extent that the effects of the disability precludes 
him from performing the duties of the occupation for which he 
previously was found rehabilitated.  In the veteran's case, 
his termination had nothing to do with his service-connected 
disabilities.  In fact, the veteran related that his duodenal 
ulcer had been dormant for years nor had he sought treatment 
for the disability for years.  From all indication, it 
appears he was quite capable performing the duties of his 
employment.  Under the circumstances, the veteran's request 
for additional VA vocational rehabilitation services is 
denied.  


ORDER

Entitlement to additional VA vocational rehabilitation 
services is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



